EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Dawn C. Kerner for the interview conducted on 11/03/2021.

The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 10/19/2021

1. (Currently Amended) A device comprising:
a semiconductor structure comprising a light emitting layer between an n-type region and a p-type region, a surface of the p-type region comprising a first portion and a second portion, the first portion being less conductive than the second portion;
a metal n-contact on a portion of the n-type region and a first metal pad electrically connected to the metal n-contact;
a metal p-contact on the p-type region and a second metal pad electrically connected to the metal p-contact, the metal p-contact comprising:
a reflective first metal,

a blocking material over the first portion of the p-type region between the  first and second metal pads and no blocking material over the second portion of the p-type region, the first portion of the p-type region being adjacent to the metal n-contact and the first portion is less conductive than the second portion.


8. (Currently Amended) A device comprising: 
a semiconductor structure comprising: 
a first section comprising a light emitting layer between a bottom surface of an n-type region and a top surface of a p-type region, and 
a second section adjacent the first section comprising the n-type region; 
an n-contact on the bottom surface of the n-type region in the second section and a first metal pad electrically connected to the n-contact; and 
a p-contact on a bottom surface of the p-type region in the first section and a second metal pad electrically connected to the p-contact , the p- contact comprising: 
a reflective first metal in ohmic contact with the p-type region, 
a hydrogen getter second metal, and a blocking material under a portion of the first section that borders on the second section between the  first and second metal pads and the portion of the first section is less conductive than the second section.


Allowable Subject Matter

 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a device, comprising “a blocking material over the first portion of the p-type region between the first and second metal pads and no blocking material over the second portion of the p-type region, the first portion of the p-type region being adjacent to the metal n-contact and the first portion is less conductive than the second portion” in combination with other limitations as a whole.

For claim 8, the references of record, either singularly or in combination, do not teach or suggest at least a device, comprising “a hydrogen getter second metal, and a blocking material under a portion of the first section that borders on the second section between the  first and second metal pads and the portion of the first section is less conductive than the second section” in combination with other limitations as a whole.

The closet prior arts on records are Aoki et al. (USPGPUB 2013/0240945 Al), Ludowise et al. (US Patent 6,287,947), US PGPUB 2010/0219394 A1. None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. 

Claims 2-7, 9-11, 13-17 are also allowed being dependent on allowable claims 1, 8.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/